Citation Nr: 0610187	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1992.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In his July 2003 notice of disagreement, the 
veteran limited the issue on appeal to service connection for 
bilateral hearing loss.  38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

The veteran does not have a bilateral hearing loss by VA 
standards.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for hearing loss, which the RO 
then adjudicated with his ongoing claims for higher rating 
for his service-connected disabilities.  Although the veteran 
was not properly notified of VCAA, the Board has concluded it 
is harmless error.  The veteran's service medical records 
have been obtained.  The veteran in his April 2003 statement 
in support of claim clearly stated he had not been examined 
or treated for hearing loss since 1992 when he was separated 
from the service.  Nevertheless, the RO arranged for the 
veteran to be examined by VA.  The August 2004 audiological 
evaluation revealed the veteran had normal hearing in both 
ears.  The regulations provide that when there is no 
reasonable possibility that further assistance would 
substantiate the claim, VA will refrain from or discontinue 
providing assistance.  38 C.F.R. § 3.159 (d)(2005).  Based on 
the foregoing, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also, 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss must be denied as the claims folder does not 
include evidence demonstrating the veteran has impaired 
hearing by VA standards.  38 C.F.R. § 3.385 (2005).  The only 
audiological evaluation conducted since the veteran was 
separated from the service in April 1992 is found in the 
August 2004 VA examination report.  In August 2004 the VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
5
5
0
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  

The veteran's hearing acuity exceeds the required findings of 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores less than 94 percent.  The veteran 
does not have any auditory thresholds measured at 26 decibels 
or above.  He does not have impaired hearing by VA standards.  

The veteran and his representative have asserted that the 
thresholds shifts documented in service represent a decrease 
in hearing acuity.  That is immaterial.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Demonstrating evidence of a current 
disability is an essential element in establishing service 
connection.  In the absence of a current disability service 
connection for hearing loss is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence indicates the veteran does not currently have 
impaired hearing by VA standards as defined by the 
regulations.  The preponderance of the evidence is against 
the claim for service connection for a bilateral hearing 
loss.  38 C.F.R. § 3.385 (2005).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


